Citation Nr: 1028776	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-13 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to a higher rating for residuals of a left ankle 
fracture, currently rated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to June 
1980.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, assigned an increased 
40 percent rating for residuals of a left ankle fracture, 
effective August 18, 2005.

Claims to reopen service connection for disabilities of 
the bilateral knees and hips, special monthly compensation 
based on aid and attendance, and TDIU have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  The Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1. The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The Veteran is in receipt of the maximum allowable rating for 
residuals of a left ankle fracture.

CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for residuals 
of a left ankle fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5165, 5262, 5270 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the Veteran by correspondence dated in 
January 2006 and July 2008.  Those letters notified the Veteran 
of VA's responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, afforded him a VA examination in 
February 2006, and May 2007.  As just noted above, the Veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim, as he was provided the opportunity to 
present pertinent evidence in light of the notice provided.  
Because the Veteran has actual notice of the rating criteria, and 
because the claim has been readjudicated no prejudice exists.  
Thus, the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims 
file. Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).




Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2006)

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589 at 594 (1991).  Where an increase in the level of a 
service- connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

516
5
Leg, amputation of: At a lower level, permitting 
prosthesis
402
38 C.F.R. § 4.71a, Diagnostic Code 5165 (2009)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009)

527
0
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in dorsiflexion at 
more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2009)

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted carefully 
as points of contact which are diseased.  38 C.F.R. § 4.59.

Factual Background and Analysis

A March 2006 rating decision evaluated the Veteran's residuals of 
a left ankle fracture on the basis of limitation of motion and 
assigned a 40 percent rating, i.e., the maximum rating allowable 
under Diagnostic Code 5262.  38 C.F.R. § 4.71a.  Thus, in order 
for the left ankle fracture residuals to meet or approximate a 
higher schedular rating, it must be under another diagnostic 
code.  In the present case, there are no other diagnostic codes 
that would provide a higher rating.  Even if the left ankle were 
to require amputation, the rating would not change, because a 40 
percent rating is the rating assigned for amputation of the leg, 
at a lower level, permitting prosthesis.  

In May 2007, the Veteran underwent a VA Joints examination.  He 
related that he had not been employed since his separation from 
the army in 1980, and was in receipt of Social Security 
Administration disability benefits (SSD).  According to his 
statements, the award was based on a combination of a seizure 
disorder, a low back disorder, and the left ankle disability.   
The Veteran had a history of multiple surgeries including a right 
knee arthroscopy, a total left hip arthroplasty, and was 
anticipating a total right hip arthroplasty within the year.  He 
suffered from avascular necrosis of the bilateral hips and right 
knee, which the physician opined were not related to the left 
ankle disorder.  

The Board acknowledges the Veteran's assertions based on his 
chronic left ankle pain.  The Board recognizes the medical record 
notations regarding pain, but his current 40 percent evaluation 
was allowed primarily for his functional loss due to his pain, 
left ankle deformity and weightbearing problems, see 38 C.F.R. §§ 
4.40, 4.45, 4.59.  However, by law, there is no higher schedular 
rating. 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5165, 5262, 5270.  Finally, it must be noted 
that as to functional loss due to pain and discomfort as 
discussed by the Court in DeLuca; where, as here, the Veteran is 
already receiving the maximum rating available for left ankle 
impairment, the provisions of 38 C.F.R. §§ 4.40, 4.45, do not 
apply.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board further finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to this 
service-connected disorder that would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating.  The 
Veteran's service-connected disorder is adequately rated under 
the available schedular criteria.  The objective findings of 
physical impairment are well documented.  The Board finds the 
overall evidence of record is not indicative of a marked 
interference with employment.  The Veteran is in receipt SSD 
based on a combination of a seizure disorder, a low back 
disorder, and the left ankle disability.  He has necrosis of the 
bilateral hips and right knee.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching this decision the Board considered the doctrine of 
reasonable doubt. As the preponderance of the evidence is against 
the Veteran's claim, however, the doctrine is not for 
application.  38 C.F.R. § 4.3.


ORDER

Entitlement to a rating in excess of 40 percent for residuals of 
a left ankle fracture is denied.



___________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


